              Case 6:20-cv-00023-RDP Document 21 Filed 07/29/20 Page 1 of 7                                              FILED
                                                                                                                 2020 Jul-29 PM 12:04
                                                                                                                U.S. DISTRICT COURT
                                                                                                                    N.D. OF ALABAMA


                               UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                      JASPER DIVISION


 COUNTRY MUTUAL INS. CO.,                                  }
                                                           }
             Plaintiff,                                    }
                                                           }
 v.                                                        }     Case No.: 6:20-cv-00023-RDP
                                                           }
 JAMES GARDNER, individually;                              }
 JAMES GARDNER d/b/a                                       }
 JHCC CONSTRUCTION; and                                    }
 SHIRLEY WALTON,                                           }
                                                           }
             Defendants.                                   }


                                        MEMORANDUM OPINION

         This case is before the court on Defendants James Gardner and JHCC Construction’s

Motion to Dismiss. (Doc. # 15). Plaintiff opposes the motion. (Doc. # 19). After careful

consideration, the court concludes that Defendants’ motion (Doc. # 15) is due to be granted in part

and denied in part.

I.       Background

         This case stems from a dispute between Plaintiff Country Mutual Insurance Company

(“Country”) and Defendants James Gardner, individually, and doing business as JHCC

Construction1 (collectively “Gardner Defendants”),2 regarding Country’s duty to indemnify and

defend the Gardner Defendants in an underlying state court action.




         1
             JHCC Construction is owned and operated by James Gardner. (Doc. # 1 at ¶ 2).
         2
           Defendant Shirley Walton was also sued by Country Mutual in this case, but she is not a party to the motion
before the court. She is the plaintiff in the underlying state court action.
            Case 6:20-cv-00023-RDP Document 21 Filed 07/29/20 Page 2 of 7



        As background, Country issued a businessowner insurance policy to the Gardner

Defendants. (Doc. # 1 at ¶ 9). The Gardner Defendants subsequently entered into a verbal contract

regarding the construction of a dwelling in Walker County with Defendant Shirley Walton

(plaintiff in the underlying action). (Doc. # 1 at ¶¶ 9-10). According to Walton, the quality of the

Gardner Defendants’ work was “extremely poor and completely unacceptable.” (Doc. # 1-1 at 4).

Walton filed a lawsuit against the Gardner Defendants in the Circuit Court of Walker County, on

October 18, 2019.3 (Doc. # 1 at ¶ 4). In the state court action, Walton makes the following claims:

(1) negligent construction; (2) negligent hiring and supervising of subcontractors; (3) wantonness

in construction; (4) wantonness in hiring/supervising of subcontractors; (5) breach of contract; (6)

breach of implied warranty of workmanship; and (7) breach of implied warranty of fitness and

habitability. (Id. at ¶ 12-13).

        Approximately two weeks after being served with process in the underlying action, the

Gardner Defendants demanded that Country provide them with both a defense and indemnity.

(Doc. # 1 at ¶ 14). Country initially denied coverage, claiming that the policy at issue does not

cover the damages claimed by Walton in the underlying case. (Doc. # 1 at ¶¶ 15-19). (Doc. # 1 at

¶ 15). Specifically, Country argues the policy does not cover the alleged damage because:

        [1] The underlying complaint does not allege an “occurrence” and therefore does
        not trigger the subject insuring agreement[,] [2] [t]he “damage to property”
        exclusion excludes “property damage” to real property on which the insured or any
        of his subcontractors are performing operations as well as the part of any property
        that must be restore[d], repaired, or replaced because “your work” was incorrectly
        performed on it[,] [3] [t]he “damage to your work” exclusion…excludes “property
        damage” to “your work” arising out of it or any part of it and included in the
        “products-completed operations hazard[,]” [4] [s]ome of the damages alleged in the
        underlying litigation relate to mold, and such damages are expressly excluded by
        the subject policy[,] [5] [t]he subject policy expressly excludes coverage for
        punitive or exemplary damages[,] and [6] [t]he insured failed to timely comply with

        3
         The underlying case in the Circuit Court of Walton County is styled Shirley Walton v. James Gardner a/k/a
Jamie Gardner and JHCC Construction, CV-2019-900368.


                                                            2
          Case 6:20-cv-00023-RDP Document 21 Filed 07/29/20 Page 3 of 7



       the notice requirements under the subject policy without adequate justification.

(Doc. #1 at ¶ 19) (quotation marks in original).

       After its initial denial, Country later agreed to provide the Gardner Defendants a defense

under a strict reservation of rights. (Doc. # 1 at ¶ 15; see Doc. #1-5 at 1-11). Country continues to

provide a defense for the Gardner Defendants in the underlying state court action. (Doc. # 1 at ¶

14). On January 1, 2020, Country filed the instant action seeking a declaratory judgment that it

does not owe the Gardner Defendants: (1) a duty to defend in the underlying action; and (2) a duty

to indemnify for any judgment rendered in the underlying action. (Doc. # 1 at ¶ 20).

       The Gardner Defendants filed a motion to dismiss, arguing that Country’s claims are not

ripe for adjudication. (Doc. # 15). Country filed responsive briefing arguing that its duty to defend

and duty to indemnify claims are, indeed, ripe for adjudication. (See Doc. # 19). In the alternative,

Country requests that if the court were to determine that only the defend claim is ripe, the court

stay the accompanying unripe claim regarding indemnity while adjudicating its duty to defend.

(Doc. # 19 at ¶¶ 8-10).

II.    Standard of Review

       The Gardner Defendants’ motion asserts that Plaintiff’s declaratory judgment is not ripe.

A determination of whether a claim is ripe involves a question of subject matter jurisdiction.

Reahard v. Lee County, 978 F.2d 1212, 1213 (11th Cir. 1992). A motion filed under Federal Rule

of Civil Procedure 12(b)(1) allows a party to assert a defense of lack of subject matter jurisdiction.

The burden of proof on a motion to dismiss for lack of subject matter jurisdiction is on the party

asserting jurisdiction (i.e., here, Plaintiff). Id. “A federal district court is under a mandatory duty

to dismiss a suit over which it has no jurisdiction.” Southeast Bank, N.A. v. Gold Coast Graphics

Grp. Partners, 149 F.R.D. 681, 683 (S.D. Fla. 1993) (citing Stanley v. Central Intelligence Agency,



                                                      3
          Case 6:20-cv-00023-RDP Document 21 Filed 07/29/20 Page 4 of 7



639 F.2d 1146, 1157 (5th Cir. 1991); Marshall v. Gibson’s Prods., Inc. of Plano, 584 F.2d 668,

671-72 (5th Cir. 1978); see also Lifestar Ambulance Serv., Inc. v. United States, 365 F.3d 1293,

1295 (11th Cir. 2004) (observing that a court may not proceed in the absence of subject matter

jurisdiction).

        A Rule 12(b)(1) motion may raise either a facial or factual attack. Willett v. United States,

24 F. Supp. 3d 1167, 1173 (M.D. Ala. 2014) (citing McElmurray v. Consol. Govt. of Augusta-

Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007)). “Facial attacks on the complaint ‘require[

] the court merely to look and see if [the] plaintiff has sufficiently alleged a basis of subject matter

jurisdiction, and the allegations in his complaint are taken as true for the purposes of the motion.”

Garcia v. Copenhaver, Bell & Assocs., M.D.’s, P.A., 104 F.3d 1256, 1261 (11th Cir. 1997)

(quoting Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990)) (additional citations

omitted). On the other hand, “factual attacks” challenge “the existence of subject matter

jurisdiction in fact, irrespective of the pleadings, and matters outside the pleadings, such as

testimony and affidavits, are considered.” Id. In other words, when a party raises a factual attack

to subject matter jurisdiction, the court is not obligated to take the allegations in the complaint as

true, but may consider extrinsic evidence such as affidavits. Odyssey Marine Exploration, Inc. v.

Unidentified Shipwrecked Vessel, 657 F.3d 1159, 1169 (11th Cir. 2011) (citations omitted).

III.    Analysis

        The court first addresses Country’s duty to indemnify the Gardner Defendants in the

underlying action. The court then turns to Country’s duty to defend.

        A.       Country’s Duty to Indemnify Claim is Not Ripe

        As a general rule, “an insurer’s duty to indemnify is not ripe for adjudication unless and

until the insured or putative insured has been held liable in the underlying action.” Accident Ins.

Co. v. Greg Kennedy Builder, Inc., 159 F. Supp. 3d 1285, 1288 (S.D. Ala. 2016); see Mid-

                                                       4
          Case 6:20-cv-00023-RDP Document 21 Filed 07/29/20 Page 5 of 7



Continent Cas. Co. v. Delacruz Drywall Plastering & Stucco, Inc., 776 F. App’x 768, 770 (11th

Cir. 2019) (“[An] insurer’s duty to indemnify [the insured] is not ripe for adjudication until the

underlying lawsuit is resolved.”); see also State Auto Ins. Co. v. Mays Auto Service, Inc., 2018 WL

1583102, at *2 (N.D. Ala. 2018).

       In this case, the underlying state court action is in its infancy, no judgment has been issued,

and no settlement has been reached. So, at this stage of the proceedings, it is inappropriate for the

court to exercise jurisdiction over any claim about Country’s potential indemnity obligations. Mid-

Continent F. App’x at 770; see also J.B.D. Constr., Inc. v. Mid-Continent Cas. Co., 571 F. App’x

918, 927 (11th Cir. 2014) (“The duty to indemnify is dependent upon the entry of a final judgment,

settlement, or a final resolution of the underlying claims.”) (citing Northland Cas. Co. v. HBE

Corp., 160 F. Supp. 2d 1348, 1360 (M.D. Fla. 2001)). “Any discussion of the duty to indemnify

would be premature . . . given the lack of any final adjudication of the [u]nderlying [a]ction.” Essex

Ins. Co. v. Foley, 2011 WL 1706214, at *3 (S.D. Ala. May 5, 2011). Therefore, until the state court

action reaches a level of conclusion, Plaintiff’s duty to indemnify is simply not yet ripe.

       Further, Country’s request that the court stay consideration of the unripe indemnity claim

pending conclusion of the underlying action is improper. (Doc. # 19 at ¶¶ 8-10). District courts in

Alabama have come to different conclusions regarding whether an unripe duty to indemnify

declaratory judgment claim can be stayed, or must be dismissed without prejudice. Penn-Star Ins.

Co. v. Swords, 2017 WL 4180889, at *7-9 n.13 (N.D. Ala. Sept. 21 2017) (collecting cases and

authorities). The court has carefully considered the various cases and concludes that a stay of the

unripe duty to indemnify claim is not appropriate. “The determination of ripeness ‘goes to whether

the district court [has] subject matter jurisdiction to hear the case.’” Digital Props. Inc. v. City of

Plantation, 121 F.3d 586, 591 (11th Cir. 1997) (quoting Greenbriar, Ltd. v. City of Alabaster, 881



                                                      5
          Case 6:20-cv-00023-RDP Document 21 Filed 07/29/20 Page 6 of 7



F.2d 1570, 1573 n.7 (11th Cir. 1989). Simply put, once a federal court determines that it is without

subject matter jurisdiction, the court is powerless to continue to entertain the claim. Univ. S. Ala.

v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). Because the court is powerless to continue

asserting jurisdiction over an unripe claim, the court concludes that it is not authorized to stay such

a claim until it becomes ripe. E.g., Canal Ins. Co. v. Cook, 564 F. Supp. 2d 1322, 1325 (M.D. Ala.

2008 (citing Sphere Drake Ins., P.L.C. v. Shoney’s, Inc., 923 F. Supp. 1481, 1493 (M.D. Ala. 1996)

(“Because the duty to indemnify will arise only after the underlying cases are resolved, this

contention is premature.”)); Hartford Cas. Ins. Co. v. Merchants & Farmers Bank, 928 So.2d

1006, 1013 (Ala. 2005) (“Whether there is a duty to indemnify under the policy will depend on

the facts adduced at the trial of the action” and “thus, we do not reach . . . the issue whether [the

insurance company] has a duty to indemnify . . . .”)); Penn-Star Ins. Co., 2017 WL 4180889, at *9

(dismissing plaintiff’s duty to indemnify claim because there was not a final judgment against the

insured in the underlying state court action). Thus, Plaintiff’s duty to indemnify declaratory

judgment claim is due to be dismissed without prejudice.

       B.      Country’s Duty to Defend Claim is Ripe

       Under Alabama law, the determination of “whether an insurer has a duty to defend a suit

against its insured is generally considered a controversy ripe for declaratory relief, even when the

issue of the insurer’s actual liability in the underlying suit may not be considered until after a

resolution of that suit.” St. Paul Fire & Marine Ins. Co. v. Town of Gurley, Ala., 2012 WL

3637690, at *4 (N.D. Ala. Aug. 22, 2012) (quoting 16 LEE R. THOMAS & THOMAS F. SEGALLA,

COUCH ON INSURANCE 3d § 227:29 (1997)).

       Here, Country’s duty to defend claim is ripe for adjudication because Country is currently

providing Gardner Defendants with a defense in the underlying state court action, it contends that



                                                      6
         Case 6:20-cv-00023-RDP Document 21 Filed 07/29/20 Page 7 of 7



no defense is due, and it has asked this court to determine whether it has a duty to defend the

Gardner Defendants based on exclusions in the insurance policy. See Universal Underwriters Ins.

Co. v. Stokes Chevrolet, Inc., 990 F.2d 598, 605 (11th Cir. 1993) (“[B]ecause the decision on

whether to provide a defense must be made at a preliminary stage in the proceedings, Alabama

holds that an insurer’s duty to defend may be broader than its duty to indemnify.”). “Courts have

recognized a controversy exists regarding the duty to defend when the insured seeks a defense

from an insurance company, but the insurance company denies that it is obligated.” Atlantic Cas.

Ins. Co. v. GMC Concrete Co., Inc., 2007 WL 4335499, at *5 (S.D. Ala. Dec. 7, 2007). This is the

case here. The Gardner Defendants seek a continuing defense; Country asserts that it is not required

to provide any further defense. Therefore, Country’s duty to defend claim is ripe and is not due to

be dismissed.

IV.    Conclusion

       For the reasons explained above, the Gardner Defendants’ Motion (Doc. # 15) is due to be

granted in part and denied in part. A separate order in accordance with this memorandum opinion

will be entered contemporaneously.


       DONE and ORDERED this July 29, 2020.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE




                                                     7
